
	
		I
		111th CONGRESS
		2d Session
		H. R. 6439
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2010
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  certain determinations before the filing of all notices of Federal tax liens
		  and supervisory approval before the filing of certain notices of Federal tax
		  liens, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Targeted Tax Lien Act of
			 2010.
		2.Modifications to
			 lien notice filing procedures
			(a)In
			 generalSection 6323 of the
			 Internal Revenue Code of 1986 (relating to validity and priority of tax liens
			 against certain persons) is amended by adding at the end the following new
			 subsection:
				
					(k)Required
				procedures before filing notice of lien
						(1)Secretarial
				determination
							(A)In
				generalThe Secretary may not
				file a notice of lien with respect to any taxpayer unless—
								(i)the lien attaches
				to distrainable property, and
								(ii)weighing all facts and circumstances
				pertaining to the collection of a taxpayer’s delinquent tax assessment, the
				Secretary determines that—
									(I)the benefit to the
				Federal Government of the filing outweighs the harm to the taxpayer, and
									(II)the filing will
				not jeopardize the taxpayer’s prospective ability—
										(aa)to
				comply with the internal revenue laws, and
										(bb)if the taxpayer is an otherwise viable
				business taxpayer, to continue to secure funding to maintain business
				operations.
										(B)Factors to
				considerIn making the
				determination under subparagraph (A)(ii), the Secretary shall consider—
								(i)the amount due,
								(ii)the lien filing
				fee,
								(iii)the value of the
				taxpayer’s equity in the property or rights to property,
								(iv)the taxpayer’s
				tax compliance history,
								(v)extenuating
				circumstances, if any, that explain the delinquency, and
								(vi)the effect of the
				filing on the taxpayer’s ability to obtain financing, generate future income,
				and pay current and future tax liabilities.
								(2)Taxpayer appeal
				prior to filingThe Secretary
				may not file a notice of lien with respect to any taxpayer unless—
							(A)the Secretary
				notifies the taxpayer that the Secretary has determined to file such a notice
				with respect to the taxpayer, and
							(B)the taxpayer is
				afforded an opportunity to appeal such determination to the Internal Revenue
				Service Office of Appeals.
							The
				Secretary shall make reasonable efforts to provide the notice under
				subparagraph (A) by telephone or direct personal contact.(3)Supervisory
				approval required for liens in certain cases
							(A)In
				generalIn any case to which this paragraph applies, a notice of
				lien may not be filed unless the immediate supervisor (or such higher level
				official as the Secretary may designate) of the individual making the initial
				determination under paragraph (1) has individually reviewed and approved such
				determination.
							(B)Cases to which
				paragraph appliesThis paragraph shall apply in any case in
				which—
								(i)the collection of
				the liability would create an economic hardship within the meaning of section
				6343(a)(1)(D),
								(ii)the taxpayer has
				no equity in assets, or
								(iii)there has been
				no personal contact with the taxpayer to discuss collection alternatives,
				including an offer in compromise and partial payment installment
				agreement.
								.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Modification of
			 requirements relating to tax lien information contained in consumer credit
			 reports
			(a)In
			 generalParagraph (3) of
			 section 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)(3))
			 (relating to information contained in consumer reports) is amended to read as
			 follows:
				
					(3)Tax
				liensThe following tax
				liens:
						(A)Any tax lien released pursuant to section
				6325(a) of the Internal Revenue Code of 1986 not more than 2 years after the
				date that the notice of such lien was filed.
						(B)Any tax lien
				released pursuant to section 6325(a) of such Code—
							(i)more than 2 years
				after the date that the notice of such lien was filed, and
							(ii)more than 2 years
				before the report.
							(C)Any tax lien
				if—
							(i)the notice of such
				lien was not refiled during the required refiling period (as defined in section
				6325(g)(3) of such Code), and
							(ii)such period ends
				more than 6 years before the report.
							(D)Any tax lien the
				notice of which is withdrawn pursuant to section 6323(j)(1) of such
				Code.
						(E)Any tax lien
				released pursuant to section 6326(b) of such Code if the notice of such lien
				was erroneously
				filed.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			
